Citation Nr: 1512891	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-10 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a disability manifested by dysphagia.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for gastroesophageal reflux disease.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hiatal hernia.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for an acquired psychiatric disability.



REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1990 to October 1993.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Newark, New Jersey Department of Veterans Affairs (VA) Regional Office (RO).  In October 2014, the Veteran testified before the undersigned at a Travel Board hearing.  A transcript is of record.


FINDINGS OF FACT

1.  In October 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal to reopen his claim of service connection for a disability manifested by dysphagia.  

2.  In October 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal to reopen his claim of service connection for gastroesophageal reflux disease. 

3.  In October 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal to reopen his claim of service connection for hiatal hernia.

4.  The Veteran is not shown to have a bilateral hearing loss disability in either ear.

5.  The Veteran has tinnitus which is reasonably shown to have begun in service and to have persisted since.  

6.  An acquired psychiatric disability was initially manifested following service, and is not shown to be related to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant have been met as to the matter of reopening the claim for service connection for a disability manifested by dysphagia.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of an appeal by the appellant have been met as to the matter of reopening the claim for service connection for gastroesophageal reflux disease.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of an appeal by the appellant have been met as to the matter of reopening the claim for service connection for hiatal hernia.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

4.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1131 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

5.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

6.  An acquired psychiatric disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, during the hearing, the appellant, withdrew his appeal to reopen the claims of service connection for a disability manifested by dysphagia, gastroesophageal reflux disease and hiatal hernia.  Hence, there remain no allegations of errors of fact or law for appellate consideration of these matters.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated February 2011, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and evidence VA would attempt to obtain, and informed him how VA assigns disability ratings and effective dates of awards.  The notification sent to the Veteran was adequate, and further, it has not been alleged otherwise by the Veteran or his representative.

The Veteran's service treatment records are associated with the record and pertinent VA medical records have been secured.  VA did not provide an examination regarding a psychiatric disability.  Under the duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability. 38 C.F.R. § 3.159(c)(4).  

Here, elements (2) and (3) under the McLendon analysis are not satisfied.  Specifically as to (2), the medical evidence and the Veteran's lay statements do not provide competent evidence (as discussed in greater detail below) that the Veteran suffered an event, injury, or disease in service that led to currently diagnosed psychiatric disability.  The service treatment records do not show any complaint, treatment, or finding related to a psychiatric disability.  Under these facts, an examination is not required, and thus, it is unnecessary to further discuss the basis for finding that element (3) is also unsatisfied.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  The Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The service treatment records are negative for complaints or findings pertaining to an acquired psychiatric disability, bilateral hearing loss or tinnitus.  An audiogram in November 1990 shows that the hearing threshold levels in decibels in the right ear were 10, 10, 20, 15 and 15 at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 5, 0, 5, 0 and 0.  The report indicated the Veteran was routinely exposed to hazardous noise.  An audiogram in July 1992 shows that the hearing threshold levels in decibels were 10, 10, 10, 5 and 0 at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 15, 20, 20, 10 and 15.  

An August 1993 report of medical history shows the Veteran denied nervous trouble, depression and difficulty sleeping.  It was noted under the physician's summary that he stated he had some hearing loss.  A psychiatric evaluation on the separation examination in August 1993 was normal.  An audiogram reveals that the hearing threshold levels in decibels were 0, 0, 0, 0 and 0 at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 10, 10, 15, 10 and 20.  The Veteran underwent a psychiatric evaluation in August 1993 as he was being considered for discharge.  The evaluation was normal and the Veteran was psychiatrically cleared.  

The discharge certificate shows the Veteran's primary specialty was cannon crew member.

VA outpatient treatment records show the Veteran was seen in August 2004 and reported he was a truck driver and that he was having problems focusing on what he was doing, and that this had led to an accident.  He also complained of decreased hearing in his left ear.  He stated he suffered a blow to his head in service.  In March 2007, he alleged he was not being treated fairly at one of his jobs.  He reported having panic attacks for about one year.  When seen by another provider the same day, he reported marked anxiety.  He stated he had been in treatment with a therapist for two or three years.  He also indicated he had been exposed to combat during service, but that he did not dwell too much on that.  On initial therapy visit in April 2007, the Veteran presented with anxiety.  He related he had been treated at another VA clinic in 2005 and was diagnosed with a seizure disorder.  He referred to work-related stressors and claimed he was being harassed.  He felt his co-workers were against him and that he was experiencing a hostile work environment.  The diagnosis was generalized anxiety disorder.  

An undated certification of health care provider for the U.S. Department of Labor was received in December 2011 and shows the Veteran reported he had a depressive disorder that had its onset about one year earlier.

A VA audiometric examination was conducted in March 2011.  The examiner noted she reviewed the record.  The Veteran reported in-service noise exposure as a cannon crew member, as well as following service as a truck driver.  He also stated his tinnitus began in service, around 1993.  An audiometric test disclosed the hearing threshold levels in decibels in the right ear were 0, 5, 10, 15 and 10 at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 10, 5, 5, 25 and 15.  The examiner stated that a hearing loss was not present in either ear.  She noted that pure tone thresholds were within normal limits at both the Veteran's entrance and separation examinations, as well as on the current test.  There was no change in his hearing acuity between induction and the present examination.  She concluded that since there was no hearing loss of record, and audiometric thresholds remained stable, any hearing loss was not related to noise exposure in service.  Similarly, she also opined that since there was no complaint of tinnitus in the service treatment records and the Veteran's hearing levels were within normal limits, there was little basis to conclude that tinnitus was related to military noise.  The examiner commented that tinnitus was not related to military noise exposure.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  

Hearing loss disability for VA compensation purposes is defined in 38 C.F.R. § 3.385.  Impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

To establish service connection for hearing loss, it is not required that a hearing loss disability under 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by such standards must be currently present; service connection is possible if a current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

In Hensley v. Brown, 5 Vet. App. 155, the United States Court of Appeals for Veterans Claims held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.

The Board acknowledges that the Veteran was a member of a cannon crew in service, and concedes that he was subjected to acoustic trauma during service.  The audiograms conducted during service, to include the one on the August 1993 separation examination, fail to demonstrate the Veteran had any hearing loss.  While he reported hearing problems involving his left ear when examined prior to his discharge from service, the audiogram was within normal limits.  In fact, audiometry on the March 2011 VA examination again showed the Veteran's hearing acuity is normal in the right ear, and he had hearing loss, but not hearing loss disability for VA benefits purposes in the left ear.  Thus, hearing loss disability for VA benefits purposes in either ear has not been shown either during service or at any time thereafter.  

As the Veteran has not established that he has hearing loss disability in either ear, he has not presented a valid claim of service connection for such disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, his appeal in this matter must be denied.

With respect to the claim for service connection for tinnitus, the Board has conceded that the Veteran sustained noise exposure in service as a cannon crew member.  Both during the VA examination and at his hearing before the undersigned in October 2014, the Veteran stated that the ringing in his ears had its onset in service.  There is no reason to question his testimony that he has had tinnitus since service as not credible.  Notwithstanding the opinion of the examiner at the time of the March 2011 VA examination, resolving reasonable doubt in his favor, as required, the Board concludes that service connection for tinnitus is warranted.  

The service treatment records are negative for complaints or findings concerning a psychiatric disability.  It is noted the Veteran underwent a psychiatric prior to his administrative discharge and there were no abnormalities.  There is no indication in the record of treatment for any psychiatric problems for approximately 11 years following his separation from service.  Indeed, the treatment records from 2007 do not suggest his psychiatric symptoms dated to service.  He repeatedly mentioned difficulties at his job, not anything related to service, as the source of his complaints.  

It is inconsistent with his allegation that a psychiatric disability had its inception in service since he denied having any such problems when he was discharged from service.  The Veteran's assertions that his psychiatric disability is related to service are not competent evidence in this matter.  Laypersons are competent to provide opinions on some medical issues.  However, the diagnosis and etiology of an acquired psychiatric disability fall outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  A psychiatric disability was first manifested many years after service, and no evidence has been submitted linking it to service.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disability, and the appeal is denied.


ORDER

The appeals to reopen the claims of service connection for a disability manifested by dysphagia, gastroesophageal reflux disease and hiatal hernia are dismissed.

Service connection for bilateral hearing loss or for an acquired psychiatric disability is denied.

Service connection for tinnitus is granted.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


